
	

114 HR 2631 IH: Regulatory Predictability for Business Growth Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2631
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Russell introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require notice and comment for certain interpretive rules.
	
	
 1.Short titleThis Act may be cited as the Regulatory Predictability for Business Growth Act of 2015. 2.Requiring notice and comment for certain interpretive rulesSubchapter II of chapter 5 of title 5, United States Code, is amended—
 (1)in section 551— (A)in paragraph (13), by striking and at the end;
 (B)in paragraph (14), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (15)longstanding interpretive rule means an interpretive rule that has been in effect for not less than 1 year; and (16)revise means, with respect to an interpretive rule, altering or otherwise changing any provision of a longstanding interpretive rule that conflicts, or is in any way inconsistent with, any provision in a subsequently promulgated interpretive rule.; and
 (2)in section 553— (A)in subsection (b), following the flush text, in subparagraph (A), by striking interpretative rules and inserting an interpretive rule of an agency, unless the interpretive rule revises a longstanding interpretive rule of the agency; and
 (B)in subsection (d)(2), by striking interpretative rules and inserting an interpretive rule of an agency, unless the interpretive rule revises a longstanding interpretive rule of the agency, and.
				
